Title: From John Adams to Antoine Marie Cerisier, 23 October 1780
From: Adams, John
To: Cerisier, Antoine Marie


     
      Sir
      Amsterdam October 23. 1780
     
     I have received the Letter which you did me the Honour to write me on the 17th. and I thank you for the favour as well as for your Care in procuring me, the Books. This Kind of Speculations is very entertaining to me, and I wish to have every Thing new, of the Kind that comes out. I shall keep all these Books and pay Mr. Wild for them when he comes to Amsterdam.
     Cornwallis’s Victory, which We may well Suppose to be greatly exaggerated in his Letter, would not however, if it were literally true have any lasting bad Consequences. The Executions that he So barbarously threatens, may occasion Retaliations which Humanity Philanthropy would wish to avoid.
     The English made their first Efforts against the Northern States: there, they were able to do nothing, but shew their ill Will. They then fell upon the middle States. Here they succeeded no better than before. Now they have directed their Plans and Forces against the southern states. Georgia and South Carolina are at the Southern Extremity of the Continent, and have so few white People and are embarrassed with so many Negroes, that the English have gained more Advantage, as they think. But it will prove in the End that the principal Advantage will be, Stealing a multitude of Negroes, and sending them to the West India Islands for Sale, and plundering other Effects for the private Emolument of some of the officers. The Militia of the Southern States, have not yet been practised to war, and are, I suppose Strangers to Discipline, but the Militia of the northern and middle states have had a good deal of Experience and are very good Troops. And it will not be long before the Militia of the southern states will be as well disciplined as any.
     I believe with you that France has no desire, to recover Canada in order to hold it—she may wish to have it, made the fourteenth state in the Confederation, and in this the other thirteen agree, as they do with you that Nova scotia might be the fifteenth. It can do no good to leave either of those Provinces in the Hands of any European Power. It will only lay a Foundation for future Wars.
     I am happy to learn that you have turned your Thoughts, upon the Debt of America. It is a Subject very much misunderstood in Europe. The whole Debt of the united States, does not amount to Six millions sterling. For this Debt, they have carried on the War for near Six years. At this Rate, they might maintain the War an hundred Years, and at the End of it, be no more in debt in Proportion to the Numbers of People, and the Value of their former Exports, than Great Britain is now, even Supposing Against Fact and Experience, that the Population of America should not increase.
     The Congress receive the public Taxes, either in Paper or silver at the Election of the Subject. They receive a silver Dollar in the room of forty Paper ones, which makes the Value of all the Paper Bills in circulation, about one Million and a Quarter sterling. A Loan of one Million and a quarter sterling would enable them to annihilate all the Paper Bills in Circulation and to conduct their Business in future by a fixed Medium.
     One would think that a Nation of three Millions, of People whose Wealth consists in Land, Industry and the Produce of Lands, would not find a difficulty in obtaining a Loan in Europe of a Million and a Quarter, when Single Cities have Sometimes obtained as much.
     Your English, sir, is very good, but if it will be easier to you, your Letters will be equally agreable in French. Your Sentiments in whatever Language conveyed, cannot fail to please and to instruct, a Republican, whose whole Life has been Spent in sincere devotion to Liberty. I have the Honour to be with the greatest Respect, sir your obliged & obedient servant
     